                                            April 14, 2020

By ECF and e-mail
                                                                  Application granted. Mr. Hussein's
Honorable William H. Pauley III
                                                                  surrender date is adjourned to July 29,
United States District Court
Southern District of New York                                     2020.
500 Pearl Street
New York, New York 10007

Re:    United States v. Faizul Hussein, 19 Cr. 40 (WHP)
                                                                                April 14, 2020
Dear Judge Pauley:

       I write on consent of the Government (Assistant U.S. Attorney Peter Davis), to
respectfully request that the Court extend Mr. Hussain’s surrender date – which is currently May
27, 2020 – by 60 days in light of the COVID-19 pandemic.

                                            Respectfully submitted,


                                            /s/
                                            Martin S. Cohen
                                            Ass’t Federal Defender
                                            (212) 417-8737

Cc:    Peter Davis, Esq., by ECF
       John Moscato, Pretrial Services Officer, by e-mail
